CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Shareholders of Putnam Funds Trust: We consent to the use of our report dated April 16, 2007, incorporated in this Registration Statement by reference, to the Putnam Floating Rate Income Fund, a series of Putnam Funds Trust, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. Boston, Massachusetts June 22, 2007
